Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information 
disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 6, 7, 8, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malendevich, R. et al. U. S. Patent No. US 7183759 B1  (hereinafter Malendevich).
Regarding claim 1, Malendevich teaches a mechanism for aligning a probe of an optical system (This pertains to “a wafer-level testing system 400 for testing wafers like the wafer 100” mentioned in column 7 lines 21-23 and item 400 in Fig. 4 in Malendevich.), on a surface of a subject (The surface of the subject is the wafer 100 as cited in in column 7 lines 1-3 in Malendevich.), the mechanism (This represents the wafer-level testing system 400 in Fig. 4 in Malendevich.)   comprising: a sensor head (This refers to “a capacitance spacing sensor” which is mounted to the optical probe in Fig. 19 in Malendevich.), defining one or more provisions (The provision represents the space between the one block member 103 and the wall of the mechanism as shown in Fig. 2 of the application.  In Malendevich, the one block member corresponds to the optical probe and the provision represents the space of the optical probe can move which is controlled by the optical probe positioner a shown in the annotated Fig. 4. below ) at least one block member (This corresponds to the optical probe in Fig. 4 more specifically the “optical probe 1900” in Fig. 19 and cited in column 20 lines 37-39 in Malendevich.), movably disposed in each of the one or more provisions (This refers to the movement of the optical probe which is described in column 15 lines 7-11 and column 8 lines 54-56  in Malendevich.), wherein the at least one block member is defined with a cavity to accommodate the probe (This corresponds to the “fiber probe facets” of the multiple fibers describes in column 20 line 49 and shown in Fig. 19 in Malendevich. See the annotated figure below.); wherein, contact of the probe with the surface of the subject (This pertains to the workflow of the alignment process between the surface of subject, which is the wafer 100, and the probe mentioned in column 17 lines 46-47, column 18 lines 64-67, and described in Figs. 15A, 15B, and 15C in Malendevich.), generates a torque, for aligning the probe on the surface of the subject (This refers to “optical probe positioner may have its own translational and orientation adjustments”  described in column 15 lines 7-14 in Malendevich. A torque generates when the optical probe twists on the surface of the subject.), and wherein the at least one block member (This represents the optical probe in Fig. 4 in Malendevich.) is configured to tilt (The fact that the optical probe can rotate, see column 15 lines 10-11 in Malendevich, means that it can tilt.), corresponding to movement of the probe, to facilitate in aligning the probe at an angle with respect to the surface of the subject (This refers to the optical fibers are adjusted at the correct angle by achieving the fine yaw alignment of the fibers with respect to the surface of the wafer 100 as described in column 15 lines 11-14 in Malendevich.).

    PNG
    media_image1.png
    616
    951
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    897
    media_image2.png
    Greyscale

Regarding claim 4, Malendevich teaches the hinge (see column 7 lines 57-59 in Malendevich) is connected between a side wall of the one or more provisions (The side wall corresponds to the optical probe positioner in Fig. 4 and the one or more provisions pertain to the movement of the optical probe in Fig. 4 in Malendevich.), and the at least one block member (This refers to the optical probe, which is connected to the optical probe positioner as shown in Fig. 4 in Malendevich. See the annotated figure above.). 
Regarding claim 6, Malendevich teaches the probe (This represents the “fiber array 1920” in Fig. 19 in Malendevich, where the optical fibers are placed.) accommodated within the at least one block member (This represents the “fiber array holder 1910” in Fig. 19 in Malendevich, which accommodates the probe.) is positioned at an angle (The Fiber Array 1920 and Capacitance 1930 are positioned at 90 degrees with each other as shown in Fig. 19 in Malendevich.) to the sensor head (This corresponds to the item Capacitance sensor 1930 in Fig. 19 in Malendevich.). 
Regarding claim 7, Malendevich discloses the angle of the probe with the sensor head is about 90 degrees (The Fiber Array 1920 and Capacitance sensor 1930 are positioned at 90 degrees with each other as shown in Fig. 19 in Malendevich.).
Regarding claim 8, Malendevich teaches the probe accommodated within the at least one block member (This pertains to Fiber Array Holder 1910 in Fig. 19 in Malendevich.) is positioned normal to the sensor head (The Fiber Array Holder 1910 is positioned at 90 degrees or normal to the Capacitance 1930 as shown in Fig. 19 in Malendevich.).
	Regarding claim 9, Malendevich teaches the tip of the probe is defined with a flat profile (This corresponds to Figs. 6A and 6B in Malendevich. The figures illustrate a magnified view of the tip of the probe with respect to the surface wafer 100. Fig. 6B shows an angle defined between the tip of the probe with respect to the normal of the wafer surface as cited in column 11 lines 3-4 in Malendevich.).
Regarding claim 10, Malendevich teaches side wall (This corresponds to the Optical Probe Positioner in Fig. 4 which controls the movement of the optical probe as shown in Fig. 4 and cited in column 8 lines 66-67 in Malendevich.) of the one or more provisions (This refers to the “an optical positioner provides up to six degrees of freedom” mentioned in column 8 lines 54-56 in Malendevich. This means that the probe in the provision can move in the x, y, and z axes in both translational and rotational motions.) are configured to exert lateral reaction forces to the at least one block member (This refers to the interactions or connections between the Optical Probe Positioner and the optical probe.), for restricting lateral and angular movement of the at least one block member (This corresponds to the “optical probe positioner may have its own translational and orientation adjustments” mentioned in column 15 lines 7-8 in Malendevich. This means the optical probe positioner restricts the lateral and angular movement of the probe.), to limit angle of tilt of the probe on the surface of the subject (This pertains to the “orientation adjustments”, cited in column 15 line 8 in Malendevich, of the optical probe positioner to the probe on the surface of wafer 100.).
Regarding claim 11, Malendevich teaches the geometrical shape of the side wall of the one or more provisions is a cuboidal shape (See the annotated figure 4 above. The optical probe positioner is a cuboidal shape.). 
Regarding claim 12, Malendevich teaches the geometrical shape of the at least one block member corresponds to the geometrical shape of the side wall (See the annotated figure 4 above. The optical probe and the optical probe positioner are in a cuboidal shape.).


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Malendevich as applied to claim 1 above, and further in view of in view of Asif, S. A WO 2013148204 A1 (hereinafter Asif).
Regarding claim 2, Malendevich teaches the at least one block member (This corresponds to the fiber optical probe 1900 in Fig. 19 in Malendevich.) is movably connected to the sensor head (This corresponds to the capacitance sensor 1930 in Fig. 19 in Malendevich, which is connected to the fiber optical probe 1900.) and both are connected by a hinge (This is described as “The optical probe positioner holds an external optical unit such as an optical probe at an approximate position above the wafer or a diced die for performing optical testing.” in column 7 lines 57-59 in Malendevich) to the optical probe positioner. The optical probe positioner is a piezo positioner as mentioned column 8 lines 49 in Malendevich.
However, Malendevich is silent with respect to the at least one block member is movably connected to the sensor head by at least one of one or more deformable members.
Asif, from the same field of endeavor Malendevich, teaches the at least one block member (This corresponds to “probe 114” in p. 18 line 5 and item 114 in Fig. 5 in Asif.) is movably connected to the sensor head (This pertains to “transducer assembly 500” cited in p. 17 lines 21-22 and in item 500 in Fig. 5 in Asif. From Fig. 5, the spring is connected between the at least one block member and within the sensor head.) by at least one of one or more deformable members (This corresponds to “one or more spring supports 508” mentioned in p. 18 line 3 and item 50 in Fig. 5 in Asif.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Asif to Malendevich to have the at least one block member is movably connected to the sensor head by at least one of one or more deformable members in order to optimize the precision of the force and displacement of the probe (see p. 18 lines 10-12 in Asif.).
Regarding claim 3, Malendevich does not directly teach the one or more deformable members are connected between the at least one block member and a portion of the sensor head. Regarding claim 5, Malendevich is silent with respect to the one or more deformable members, is at least one of a helical spring, coil spring, hydraulic spring and pneumatic spring.
	However, Asif, from the same field of endeavor Malendevich, discloses the one or more deformable members (This corresponds to “one or more spring supports 508” mentioned in p. 18 line 3 and item 50 in Fig. 5 in Asif.) is connected between the at least one block member (This corresponds to “probe 114” in p. 18 line 5 and item 114 in Fig. 5 in Asif.) and a portion of the sensor head (This pertains to “transducer assembly 500” cited in p. 17 lines 21-22 and in item 500 in Fig. 5 in Asif. From Fig. 5, the spring is connected between the at least one block member and a portion of the sensor head.) and the deformable members are helical springs (This corresponds to “one or more spring supports 508” mentioned in p. 18 line 3 and item 50 in Fig. 5 in Asif. The springs are helical springs.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Asif to Malendevich to have the one or more deformable members is connected between the at least one block member and a portion of the sensor head and have the one or more deformable members are helical springs in order to optimize the precision of the force and displacement of the probe (see p. 18 lines 10-12 in Asif.).
7. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malendevich and further in view of Asif and further in view of Massie, J. U.S. Patent No. US 9372203 B1 (hereinafter Massie).
Regarding claim 13, Malendevich teaches an optical system (This pertains to “a wafer-level testing system 400 for testing wafers like the wafer 100” mentioned in column 7 lines 1-3 and item 400 in Fig. 4 in Malendevich), the system comprising: wherein each of the plurality of probes are aligned on a surface (This is described in column 19 lines 55-60 in Malendevich.) of a subject at an angle (See Fig. 6B and column 11 lines 3-4 in Malendevich.), by a mechanism disposed in the sensor head (This corresponds to Capacitance Sensor 1930 in Fig. 19 and cited in column 20 lines 33-36 in Malendevich.), the mechanism comprising: at least one block member (This corresponds to the optical probe in Fig. 4 more specifically the “optical probe 1900” in Fig. 19 and cited in column 20 lines 37-39 in Malendevich.), movably disposed in each of the one or more provisions (This corresponds to the movement of the optical probe in a given space as cited in column 8 lines 54-56 in Malendevich.), the at least one block member accommodates the probe (This corresponds to the multiple fibers attached to the Fiber Array Holder 1910 describes in column 20 lines 40-44 and shown in Fig. 19 in Malendevich.); wherein, contact of the probe with the surface of the subject (This pertains to the workflow of the alignment process between the surface of subject, which is the wafer 100, and the probe mentioned in column 17 lines 46-47, column 18 lines 64-67, and described in Figs. 15A, 15B, and 15C in Malendevich.), generates a torque (This corresponds to the “yaw orientation” cited in column 8 lines 48-54 in Malendevich.), for aligning the probe on the surface of the subject (See column 8 lines 54-56 in Malendevich.), and wherein the at least one block member is configured to tilt (The fact that the optical probe can rotate, see column 15 lines 10-11 in Malendevich, means that it can tilt.), corresponding to movement of the probe, to facilitate in aligning the probe at a desired angle with respect to the surface of the subject (The optical fibers are adjusted at the correct angle by achieving the fine yaw alignment of the fibers with respect to the surface of the wafer 100 as described in column 15 lines 11-14 in Malendevich.).
However, Malendevich is silent with respect to the sensor head is coupled to the enclosure and a plurality of probes positioned within the enclosure.
Asif, from the same field of endeavor as Malendevich, teaches the sensor head (This corresponds to items 414 and 412 in Fig. 4, which are transducers, in Asif. The transducers are the sensors in the system.) is coupled to the enclosure (From Fig. 4, the transducers are coupled to the housing 312, which represents the enclosure cited in p. 16 lines 5-8 in Asif.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Asif to Malendevich to have the sensor head coupled to the enclosure for the purpose of keeping one or more transducers in order to measures one or more of force applied to a sample by the probe or displacement of the probe within the sample (see Abstract lines 9-11 in Asif.).
Malendevich, when modified by Asif, does not teach a plurality of probes positioned within the enclosure.
Massie, from the same field of endeavor as Malendevich, teaches a plurality of probes (This refers to “multiple probes” described in column 5 lines 38-39 and item 30 in Fig. 4A in Massie.) positioned within the enclosure (This pertains to the “outer housing or base 50” cited in column 6 line 66, column 7 line 5, and items 50 and 60 in Fig. 4A in Massie. The multiple probes are positioned within the bases 50 and 60.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Massie to Malendevich, when modified by Asif, to have the plurality of probes positioned within the enclosure in order to protect the probes from physical damage during the probe exchange process. (see Abstract lines 7-9 in Massie.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Young, J. et al. U.S. Patent No. US 5705814 A, teaches a scanning probe microscope having automatic probe exchange and alignment.
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877

/TARIFUR R CHOWDHURY/             Supervisory Patent Examiner, Art Unit 2886